Motion Granted; Appeal Dismissed and Memorandum Opinion filed March
16, 2021.




                                   In The

                   Fourteenth Court of Appeals

                            NO. 14-16-00633-CV


  WAUGHSUP, LLC; JOSEPH MARTIN; CALTECH MANAGEMENT,
  INC.; AND TURNO INTERNATIONAL, INC., Appellants and Cross-
                        Appellees

                                     V.

   CHARLES WATKINS AND PAULA DAVILLA, Appellees and Cross-
                       Appellants

                  On Appeal from the 269th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2012-64701


                        MEMORANDUM OPINION

     This is an appeal from a judgment signed July 15, 2016. On July 28, 2020,
this court received notice that Waughsup, LLC, was in bankruptcy. According to
the notice, on June 5, 2020, Waughsup, LLC petitioned for voluntary bankruptcy
protection in the United States Bankruptcy Court for the Southern District of Texas
under case number 20-32958.

       On March 2, 2021, the parties filed a joint motion to set aside the trial
court’s judgment without regard to the merits and remand this case to the trial
court for rendition of judgment in accordance with the agreement. See Tex. R.
App. P. 42.1(a)(2)(B). The parties attached a copy of their settlement agreement to
their motion, which was approved by the bankruptcy court as to the bankrupt party,
Waughsup, LLC.

      The motion is granted. We set aside the judgment of the trial court without
regard to the merits and remand the case to the trial court for rendition of judgment
in accordance with the parties’ agreement. See Tex. R. App. P. 42.1(a)(2)(B).



                                  PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Spain.




                                          2